Citation Nr: 1751416	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for loss of feeling in the right side of the face.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to a compensable initial rating for left knee tendinopathy.

4. Entitlement to a compensable initial rating for right ankle sprain.

5. Entitlement to an initial rating in excess of 20 percent for right rhomboid strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from May 2007 to May 2012, with additional service as a cadet at the United States Air Force Academy.

This matter comes before the Board of Veterans' Appeals (Board) from October 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah and Phoenix, Arizona, respectively.  The case has since come under the jurisdiction of the RO in Albuquerque, New Mexico.

In an April 2016 rating decision issued during the pendency of the appeal, the AOJ increased the disability evaluation for the Veteran's service-connected right rhomboid strain to 20 percent effective May 30, 2012, the date the Veteran left active service.  Because the AOJ did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously remanded for additional development in July 2015 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.






REMAND

Remand is necessary in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement.  See 38 C.F.R. § 19.9 (2017).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d).

This case was previously remanded by the Board in order to obtain additional medical evidence and to afford the Veteran additional VA examinations for the disabilities currently on appeal.

In October 2015, the Appeals Management Center requested VA examinations in accordance with the Board's remand instructions.  On October 5, 2015, a representative from the Amarillo VA Medical Center (VAMC) tried unsuccessfully to contact the Veteran by telephone regarding the requested VA examinations.  See October 5, 2015 VA Telephone Encounter Note.  Also on October 5, the RO mailed a letter to the Veteran seeking additional medical evidence necessary to substantiate her claim.  See October 5, 2015 VCAA Development Letter.  There is no indication that the letter was returned as undeliverable.  The Veteran failed to respond to the requests to schedule her VA examinations, and they were cancelled.  Moreover, the Veteran failed to respond to the RO's letter seeking additional evidence.   

Although mail sent to the Veteran was not returned as undeliverable, the record indicates that the RO and the VAMC used out-of-date contact information when attempting to reach the Veteran for additional evidence and to schedule VA examinations.  In an October 2012 email, the Veteran put VA on notice of the fact that she would be in China for the next few years.  She expressly stated that email would be the best way to contact her, but also provided a Chinese cell phone number, as well as her parents' address in the U.S.  In her July 2013 Notice of Disagreement, the Veteran reiterated that she would be out of the country and again provided her email address and a Chinese phone number as the best ways of reaching her.  In her August 2013 notice of election of the Decision Review Officer process, the Veteran wrote, "[t]he best way to reach me is via email."  There is no indication that the RO or VAMC attempted to contact the Veteran via email following the Board's July 2015 remand.  Moreover, it appears that most VA correspondence, including the Board's remand decision and subsequent VA ratings decisions, have been sent to the Veteran's out-of-date mailing address.

Because the record indicates that VA correspondence has gone to an outdated mailing address and phone number, remand is necessary to contact the Veteran to schedule VA examinations and obtain additional medical records in accordance with the Board's July 2015 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran using the email address provided in her October 2012 email correspondence and her July 2013 DRO process election letter, and verify her current contact information.  If attempts to reach the Veteran are unsuccessful, undertake additional efforts to verify her contact information, to include contacting her representative for assistance.

 2.  Then, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for loss of feeling in the right side of the face, a right knee condition, and her service-connected left knee, right ankle, and right rhomboid (shoulder) disabilities.  Specifically, request the Veteran's records from the Air Force Academy dental hospital, to include records from her 2005 wisdom tooth surgery and any pertinent records from the dentist who told the Veteran a nerve was severed during that surgery.  Also, specifically request updated treatment records from Plains Regional Medical Center pertaining to the Veteran's right shoulder disability.

After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any loss of feeling in the right side of the Veteran's face, to include consideration of the Veteran's assertions that it is related to wisdom tooth surgery and the severing of a nerve.  The claims file must be made available to and reviewed by the examiner.  If the Veteran is overseas, follow the applicable procedures for scheduling a non-VA overseas examination.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's loss of feeling on the right side of the face. Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during, or is etiologically related to, the Veteran's active military service, to include her service at the United States Air Force Academy.

The examiner should provide a complete rationale for any conclusions reached.
4.  Schedule the Veteran for a VA examination addressing her right knee pain.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should identify any and all currently diagnosed right knee disorders, to include consideration of the Veteran's STRs showing possible right patellar tendinitis.

Then, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed right knee disorder is related to the Veteran's military service, to include her service in the United States Air Force Academy.

The examiner should also opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed right knee disorder is caused or aggravated by any of the Veteran's service-connected disabilities, to consideration of the STRs indicating a relationship between her service-connected right ankle disability and change in gait following injury of that ankle.

The examiner must address both causation and aggravation.  If aggravation of a diagnosed right knee disorder by an already service-connected disability is found, the examiner must attempt to establish a baseline level of severity of the right knee disability prior to aggravation by the service-connected disability.

The examiner should provide a complete rationale for any conclusions reached.
5.  Thereafter, schedule the Veteran for VA examinations concerning her service-connected left knee, right ankle, and right rhomboid (shoulder) disabilities.  The examiner(s) must review the Veteran's claims file and must indicate such review in the examination report.

The examiner(s) should describe the severity of the Veteran's service-connected left knee, right ankle, and right rhomboid (shoulder) disabilities.  All pertinent symptomatology and findings of those disabilities are to be reported in detail, to include any neurologic symptoms present, such as radiculopathy.  The examiner(s) should provide a complete rationale for any conclusions reached.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







